Title: From Alexander Hamilton to Timothy Pickering, 29 August 1798
From: Hamilton, Alexander
To: Pickering, Timothy



New York Aug. 29. 1798
My Dear Sir

Your friendly letters of the 21. 22 & 23 of August have been duly received. I feel myself at once much flattered and truly indebted for the very favourable opinion of me which you manifest. The good estimation of men of sense and virtue is an ample consolation for the censure & malice of those of a different character. While the expression of your sentiments has all the value which a well known sincerity & integrity of disposition can give. Be assured that I shall be happy to be ranked by you in the number of your friends.
The course of the thing in a particular quarter does not surprise. Besides the direct influence which would be exerted, I am aware that the circumstances of the late election for President have made some unfortunate impressions. The Commander in Chief, I am authorised by his own communications to me to believe, will not easily relinquish the spirit of the primitive arrangement. But in the last resort I shall be inclined to have much deference for his wishes. It is important he should well understand what I verily believe to be an undoubted fact—that New England would rather see high command in my hands than in those of G—— Knox.
With very cordial regard & esteem   I remain Dr. Sir   Yr. Obedient servt

A Hamilton
T Pickering Esq

